RNLCY         GENERAL.

                                   XAS




                    September 24, 1963


Honorable W. C. Lindsey             Opinion NO. C- 146
Criminal District Attorney
Jefferson County                    Re:    Whether a married woman
Beaumont, Texas                            may' legally be a surety
                                           on the various types of
                                           bonds used by the Sheriff's
                                           Department and related
Dear Mr. Lindsey:                          question.
            The questions submitted In your letter of September
10, 1963,   are as follows:
          "Whether or not a married woman may
     legally be a surety on the various types
     of bonds used by the Sheriff's Department?
     If so, may her exempt separate property and/or
     community property be levied on in the event
     of a forfeiture?"
          Article 4624 of Vernon's Civil Statutes has recently
been amended by the 58th Legislature to read as follows:
          "Upon the trial of any suit based upon
     a contract of the wife, the court shall de-
     cree that judgment may be levied upon her
     separate'property, upon revenues from her
     separate property, or upon her personal
     earnings, . . .'
          Article 4626 of Vernon's Civil Statutes has been
amended to read:
          "A married woman shall have the same
     powers and capacity as if she were a feme
     sole, in her own name, to contract and be
     contracted with, sue and be sued, and all
     her separate property, her personal earnings
     and the revenues from her separate estate


                           -709-
Honorable W. C. Lindsey, page 2 (C- 146 )


    which is not exempt from execution under
    the laws of Texas shall thereafter be sub-
    ject to her debts and be liable therefor,
    and her contracts and obligations shall be
    binding on her." (Emphasis added)
          Article 4621 of Vernon's Civil Statutes has been
amended to read as follows:
         "The community property of the husband
    and wife,,other than the personal earnings
    of the wife and the revenues from her separ-
    ate property, shall not be liable for debts
    or damages resulting from contracts of the
    wife, except for necessities furnished her-
    self and children, unless the husband joins
    in the execution of the contract;.provided
    that her rights with reference to the com-
    munity property on permanent abandonment
    by the husband shall not be affected by this
    provision."
          A bond is defined in Texas Jurisprudence Second
    "an obligatory Instrument in wrlting.whereby one binds
%&self to pay a sum of money or to do some other act. Any
Instrument In writing that legally binds a person to do a
certain thing may be called a bond; In this sense the term
implies nothing more than a contra~ct." 9Tex.Jur.2d 420,
Bonds, Sec. 1. Article 4626, quoted abov~e,clearly gives a
married woman the power to contract in her own name. That
Article also makes a married woman's separate property, per-
sonal earnings, and non-exempt revenues from her separate
estate liable for her debts. particle 4624, quoted above, makes
the separate property, personal ea~rnlngs,and revenues from
her separate property subject to execution to satisfy her debts.
Under Article 4621, quoted above, the community property other
than the personal earnings of the wife and the revenues from
her.separate property, would not be liable for the contracts
of the wife without the joinder of the husband, except for
necessities furnished herself and children.
          It is the opinion of this office that a bond is
a contract within the purview of Article 4626 and that a mar-
ried woman may legally be a surety on the various types of
bonds used by the SherIffIs Department.without the joinder of
her husband. However, such a bond would bind only the sep-
arate property, personal earnings, and non-exempt revenue


                         -710-
Honorable W. C. Lindsey, page 3 (C- 146 )


from the separate estate of the married woman. A bond
entered into by the wife alone could not bind the community
property, other than the personal earnings of the wife and
the revenues from her separate property.

                    SUMMARY
          A married woman may legally be a surety
     on the various types of bonds used by the
     Sheriff's Department. A married woman may
     bind her separate property on such a bond
     but she may not bind the community property
     other than the personal earnings of the wife
     and the revenues from her separate property
     without the joinder of her husband.
                                  Yours   very   truly,

                                  WAGGONER CARR
                                  Attorney General



                                      Jack G. Norwood
                                      Assistant
JGN:mkh
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Corbin Lee Snow, Jr.
Paul Robertson
Jerry Brock
Gordon Appleman
APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone,




                          -711-